Citation Nr: 0124562	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  96-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left leg 
disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a bilateral knee 
disability.  

5.  Entitlement to service connection for a psychiatric 
disorder, other than post traumatic stress disorder, (PTSD).  

6.  Entitlement to service connection for a skin disability.  

7.  Entitlement to service connection for a bilateral ankle 
disability.  

8.  Entitlement to service connection for a stomach 
disability.  

9.  Entitlement to service connection for a right ear 
disability.  

10.  Entitlement to service connection for a bilateral hip 
disability.  

11.  Entitlement to service connection for a bilateral 
shoulder disability.  

12.  Entitlement to service connection for rectal bleeding.  

13.  Entitlement to service connection for sickle cell 
traits.  


WITNESSES AT HEARING ON APPEAL

Appellant, a family member, and a former spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971.  He is currently service connected for post 
traumatic stress disorder, and considered unemployable due to 
this disability.  In March 2001, the veteran was determined 
to be incompetent for VA purposes.  The veteran's father has 
apparently been appointed payee of the veteran's compensation 
benefits on behalf of the veteran.  

The veteran was previously denied service connection for back 
and left leg disabilities in a February 1985 rating action.  
The current appeal in this regard, as well as with respect to 
the remaining issues identified above, (except for those 
concerning sickle cell trait and rectal bleeding), arose from 
a December 1993 rating action.  The veteran disagreed with 
these decisions in January 1994, and after a statement of the 
case was issued in March 1994, he perfected an appeal 
regarding these matters in June 1994.  A supplemental 
statement of the case was issued in December 2000.  The case 
was eventually forwarded to the Board of Veterans' Appeals 
(Board), in Washington, DC, where it was received in August 
2001.  

The appeal regarding rectal bleeding is shown to have arisen 
from a February 1985 rating action.  The veteran expressed 
his disagreement with that decision in March 1985, and after 
a statement of the case was issued in April 1985, the veteran 
perfected an appeal in May 1985.  It is unclear why this 
matter was not then forwarded to the Board at that time.  The 
record shows, however, that this matter was again addressed 
by the RO in December 1993, when it was determined that the 
veteran failed to submit new and material evidence to reopen 
that claim.  The veteran again perfected an appeal with 
respect to this decision, but since the original appeal has 
remained pending, the Board will address this matter on the 
merits.  

The matter regarding sickle cell trait will be discussed in 
the Remand portion of this decision.  

In addition to the forgoing, the Board notes that in a 
September 1990 statement from the veteran, he raised a claim 
for service connection for a neck disability.  The RO does 
not appear to have given any consideration to this claim, and 
since it is not perfected for appeal or inextricably 
intertwined with any issue on appeal, it is not properly 
before the Board at this time.  Accordingly, it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  Hypertension was not diagnosed in service or for many 
years thereafter, and the information and evidence of record 
does not establish that the veteran suffered from 
hypertension in service, or that hypertension or symptoms of 
hypertension were manifested during the first year after 
service.  

2.  A psychiatric disability other than PTSD was not 
diagnosed in service or for many years thereafter, and a 
psychiatric disability other than PTSD has not been 
associated by competent medical evidence with service.  

3.  A bilateral knee disability, a bilateral ankle 
disability, a right ear disability, a bilateral hip 
disability, and a bilateral shoulder disability were not 
diagnosed in service, and they have not been diagnosed since 
service.  

4.  Neither a stomach disability nor a skin disability was 
diagnosed in service or for many years thereafter.   

5.  Neither a stomach disability nor a skin disability has 
been associated by competent medical evidence with service.  

6.  A disability manifested by rectal bleeding was not 
diagnosed in service, or for many years after service.  

7.  Rectal bleeding has not been associated by competent 
medical evidence with service.  

8.  The veteran was previously denied service connection for 
a left leg and back disabilities in 1979 and 1985 rating 
actions. 

9.  The evidence of record obtained since 1985 either fails 
to address the issues on appeal or fails to address the 
medical cause of the veteran's claimed disabilities.   

10.  The evidence added to the record since 1985 in 
connection with the veteran's attempt to reopen his claims 
does not bear directly and substantially upon the specific 
matters under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  A bilateral knee disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  A psychiatric disorder, other than PTSD was not incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  A skin disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

5.  A bilateral ankle disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

6.  A stomach disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

7.  A right ear disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

8.  A bilateral hip disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

9.  A bilateral shoulder disability was not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

10.  Rectal bleeding was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

11.  Evidence submitted since the 1985 rating action is not 
new and material with respect to the claim for service 
connection for a back disability and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5108, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

12.  Evidence submitted since the 1985 rating action is not 
new and material with respect to the claim for service 
connection for a left leg disability, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5108, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for cardiovascular-renal 
disease including hypertension may be presumed if either 
became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § § 3.307, 3.309.   

Hypertension

The veteran's service medical records are few in number.  His 
pre-induction examination conducted in September 1969 
revealed no abnormalities with respect to either the heart or 
vascular system on clinical evaluation.  A dental examination 
record apparently dated in July 1970, however, contains the 
following words in the "Remarks" section of it: "High 
blood pressure."  The report does not indicate that the 
veteran's blood pressure was taken, and the information 
appears to be part of a medical history.   At the same time, 
no medical follow-up appears to have been conducted in this 
regard and subsequent service records fail to show any 
suspicion that hypertension was present.  When examined in 
connection with his service discharge in November 1971, the 
veteran's heart and vascular system were normal upon clinical 
evaluation.  

Post service medical records show that the veteran denied a 
history of high blood pressure in 1980 (at which time his 
blood pressure was 126/86).  A report of hospitalization in 
May 1981 shows that his blood pressure was 110/90 on 
admission.  Just prior to admission to the hospital, his 
blood pressure was 180/70.  It was not until 1992, that there 
was an indication in any medical record that the veteran 
needed an evaluation of his blood pressure.  It was then not 
until 1995 that the record reflects a diagnosis of 
hypertension.  Thereafter, the record consistently shows the 
presence of hypertension, and indeed, it has apparently 
become rather severe, as the veteran suffered what was 
described as hypertensive crises in 1998 and 1999, with 
symptoms similar to those following a cerebrovascular 
accident. 

Despite the present severity of the veteran's hypertension, 
the primary question with respect to the veteran's appeal, is 
whether the onset of this disability may be related to 
service.  In this regard, there is no medical evidence 
linking the veteran's current hypertension with service, and 
the veteran has failed to identify any source from which 
evidence of any such linkage may be obtained.  Furthermore, 
the passage of so many years between the single notation of 
high blood pressure, entered in a service dental record in an 
ambiguous context and followed by normal readings, and the 
eventual diagnosis of hypertension, leaves no question but 
that the notation in service in no way marked the onset of a 
chronic disability.  Under these circumstances, a basis upon 
which to establish service connection for hypertension has 
not been presented, and the veteran's appeal in this regard 
must be denied.  

Psychiatric Disability, Other than PTSD

The veteran's service medical records do not show any 
complaints or treatment related to any psychiatric 
impairment, and the first post service record showing any 
psychiatric treatment is dated in 1978, when the veteran was 
diagnosed to have "war neurosis."  The veteran was 
subsequently diagnosed to have PTSD and, as indicated in the 
Introduction to this decision, he has already established 
service connection for that disability.  As to other 
psychiatric disabilities, the record shows that when the 
veteran was examined for VA purposes in 1985, the examiner 
remarked that anxiety reaction was part of the veteran's 
disability picture, although subsequent examinations 
conducted in 1987 and 1988 only included diagnoses of PTSD.  
Examination conducted for VA purposes in 1993 also only 
showed a diagnosis of PTSD, although an outpatient record 
dated in 1994 included depression along with PTSD, as the 
diagnostic impression.  Thereafter, it appears that PTSD has 
been considered the veteran's only psychiatric diagnosis.  

It is unclear why the veteran chose to pursue a claim for 
benefits for psychiatric impairment other than PTSD, since 
there appears to have been no effort in the medical evidence 
to distinguish psychiatric symptoms between PTSD and other 
psychiatric impairment, and the RO appears to have considered 
all the veteran's psychiatric symptoms to be a consequence of 
his PTSD in its evaluation of that disability.  Regardless, 
to the extent the veteran may have psychiatric disability 
other than PTSD, because there is no evidence of such a 
disability in the service records, no evidence of any such 
disability for years after service, and no evidence linking 
any such post service disability to service, a basis upon 
which to establish service connection for psychiatric 
disability other than PTSD has not been presented.  
Accordingly, this aspect of the veteran's appeal must also be 
denied.   

Bilateral Knee Disability, Bilateral Ankle Disability, Right 
Ear Disability, Bilateral Hip Disability, Bilateral Shoulder 
Disability

Regarding the veteran's claims concerning his knees, ankles, 
hips, shoulders, and right ear, his service medical records 
reflect no complaints or findings regarding these parts of 
his anatomy.  When examined in connection with his discharge 
from service in November 1971, there were no abnormalities 
noted on clinical evaluation, and in a contemporaneous report 
of medical history, the veteran reported no history of any 
relevant complaints.  

The post service medical records are similarly silent with 
respect to any relevant treatment.  A VA medical certificate 
dated in 1992 reflects the presence of joint pain and 
outpatient records dated in 1996 reflect complaints of a 
generalized ache, ("bone's ache"), but no diagnosis of any 
disability related to the issues currently under 
consideration was entered.  On this record, it is unclear why 
the veteran made a claim for benefits in this regard, and the 
transcript of the hearing conducted in 1994 sheds no light on 
that question as the testimony mainly addressed impairment 
due to PTSD and bleeding problems.  In any event, in the 
absence of evidence of the presence of any of these claimed 
disabilities, there is no basis upon which to establish 
service connection for them, and this aspect of the veteran's 
appeal is denied.  

Skin Disability; Stomach Disability

Regarding the veteran's claims concerning skin and stomach 
disabilities, a review of his service medical records shows 
no complaints or findings in this regard, and when examined 
in connection with his discharge from service, there were no 
pertinent abnormalities noted on clinical evaluation.  Post 
service records show that in 1985, the veteran was seen for 
complaints of abdominal pain, although no specific diagnosis 
was entered.  When examined for VA purposes in 1985, 
asymptomatic tinea versicolor was noted, and the veteran 
reported a history of abdominal complaints.  There was, 
however, no distention of the abdomen, tenderness or masses 
noted, and no current skin or stomach disability was 
diagnosed.  (The stomach complaints appear to have been 
associated with rectal bleeding, an issue to be discussed 
below.)  Thereafter, no records reflect the presence of any 
skin disability, although the veteran was apparently treated 
for gastroesophageal reflux in 1996 and 1997.  There was no 
suggestion, however, that this was considered in any way 
related to the veteran's military service, approximately 25 
years earlier.  

Since the evidence fails to reflect the presence of any 
current skin disability, and only shows the onset of what may 
be characterized as a stomach disability 25 years after 
service, with no credible evidence linking this stomach 
disability to service, there is no basis to establish service 
connection for either a skin disability or a stomach 
disability.  Accordingly, this aspect of the veteran's appeal 
is also denied.  

Rectal Bleeding

The veteran's service medical records do not show any 
treatment or complaints for rectal bleeding.  The anus and 
rectum were normal upon clinical evaluation conducted in 
connection with the veteran's service discharge in November 
1971.  The earliest post service record documenting any 
complaints of rectal bleeding is in 1981, nearly 10 years 
after the veteran's discharge from service.  Initially, this 
was apparently considered to be due to a small internal 
hemorrhoid, but following a brief VA hospitalization in May 
1981, a bleeding anal fissure was noted on sigmoidoscopy.  
Medical records dated in 1984 again show complaints of rectal 
bleeding and the veteran was hospitalized in September 1984.  
Various non-invasive tests failed to reveal a cause for the 
bleeding and a colonoscopy was then scheduled.  The veteran, 
however, left the hospital without explanation before the 
colonoscopy could be performed and no medical explanation for 
the bleeding was determined.  The veteran's hospital 
discharge was characterized as irregular.  

Records dated in 1985 again show that the veteran complained 
of blood with stool at times, and the report of an 
examination conducted for VA purposes in July 1985, revealed 
that a cause for the veteran's rectal bleeding could not be 
determined in view of the veteran's unwillingness to undergo 
further diagnostic studies.  Subsequent medical evidence does 
not show any complaints of rectal bleeding until 1996, at 
which time it was attributed to internal hemorrhoids.  In 
2000, the records show that the veteran was described as 
having "huge" prolapsed hemorrhoids, although it is unclear 
if these were actually bleeding at the time.  

On the foregoing record, it is unclear if the veteran 
currently has a disability manifested by rectal bleeding or 
if what he does have is simply hemorrhoids.  In any case, 
however, with no evidence of rectal bleeding until many years 
after the veteran's discharge from service, and no medical 
evidence linking this disability to service, a basis upon 
which to establish service connection for rectal bleeding or 
a disability manifested by rectal bleeding has not been 
presented and the appeal is denied.  

New and Material Evidence

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (August 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matters currently before the Board were 
initiated in 1995, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Regarding the evidence of record when the RO last considered 
the veteran's claims for benefits for a back and left leg 
disability in 1985, (after initially denying an earlier claim 
in a March 1979 rating action), it included the veteran's 
service medical records, VA medical records dated between 
1978 and 1984, and a private medical record dated in 1980.  
None of these records showed the presence of any left leg 
disability.  As to back complaints, the earliest this was 
documented was in the 1980 private medical record.  That 
showed that the veteran was in an automobile accident in 
December 1979, which was cited as the cause of the veteran's 
complaints.  This document also included a notation that the 
veteran never previously had the same or similar symptoms and 
that the condition was solely the result of the accident.  A 
VA outpatient treatment record dated in 1981, also showed 
that the veteran complained of back pain, although a cause 
for it was not set forth.  In any event, none of the medical 
records suggested that there was any relationship between the 
veteran's back complaints, and his military service.  

The evidence added to the record since 1985 essentially 
consists of VA treatment records and examination reports 
dated between 1985 and 2000.  As was the case with the 
evidence dated prior to 1985, none of the evidence added to 
the record since that time shows any complaints or treatment 
related to a left leg disability.  There is, however, a 
report of an October 1993 psychiatric examination conducted 
for VA purposes that mentioned complaints of chronic low back 
pain that worsened when the veteran thought about how VA has 
treated him.  At the same time, no specific medical diagnosis 
was entered to account for the veteran's back complaints, and 
the subsequently dated medical records fail to show any 
further relevant complaints or diagnoses.  

After considering the foregoing evidence, the Board must 
conclude that none of it may be considered new and material 
so as to reopen the veteran's previously denied claims.  As 
stated, there remains no medical evidence from either before 
or after 1985 reflecting the presence of any left leg 
disability.  Likewise, while there is some evidence of back 
complaints among the records obtained since this matter was 
previously considered, there is no medical evidence of a 
specifically diagnosed back disability, and no medical 
evidence linking the cause of any current back complaints to 
service.  Further, since the veteran is not shown to be 
competent to relate the presence of any current disability to 
any particular event or period of time, his personal comments 
that may be interpreted as linking his current disabilities 
to service, are insufficient to provide a basis for reopening 
his claim.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Because the evidence added to the record since the veteran's 
claims were previously considered is not shown to bear 
directly and substantially upon the specific matter under 
consideration and is neither by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the Board concludes that this evidence is not new and 
material.  Accordingly, the veteran's appeal in this regard 
must be denied.  


Veterans Claims Assistance Act

In deciding this case, the Board has also considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  This Act was signed into law by the president in 
November 2000, and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Implementing regulations are 
now published at 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  This law essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

In reviewing this law in the context of the veteran's appeal, 
the Board finds that VA has met all notice and duty to assist 
obligations it contains, and that therefore, the veteran is 
not prejudiced by the Board's review of his case without 
first giving him an opportunity to present any arguments 
specifically addressing this law.  In this regard, the 
veteran was notified in the March 1994 statement of the case 
of the law and regulations governing entitlement to service 
connection and the relevant criteria which must be met to 
reopen previously denied claims.  By this document, as well 
as the supplemental statements of the case issued in March 
1995 and December 2000, the veteran has also been advised of 
the evidence which would substantiate these claims, and that 
evidence which has been considered in connection with his 
appeal.  

Moreover, it appears that records from those sources from 
which relevant evidence could be obtained have been 
associated with the claims file, and that no additional 
development of records is warranted.  Likewise, the 
information and evidence of record fails to establish that 
the veteran suffered the claimed disabilities in service, or 
that he had hypertension during the first post service year.  
Accordingly, a medical examination or opinion is not 
necessary here.

In regard to obtaining additional evidence, it is noted that 
in a September 1990 statement, the veteran recalled having 
received treatment for a back disability from a VA hospital 
in 1972 and 1973.  It is also noted that the RO does not 
appear to have obtained any such records from this time 
period.  Nevertheless, it must be recalled, as set forth in 
the decision above, that this treatment would have been after 
service.  In addition, there is no medical evidence of in-
service back complaints, and the veteran's 1990 recollection 
of this treatment is inconsistent with his earlier 1980 
statement that he first had back problems in 1979.  More 
importantly, the veteran apparently does not currently have 
any back disability diagnosed.  Accordingly, the Board can 
conceive no useful function being served by delaying this 
decision to attempt to obtain these 30 year old post service 
treatment records.

As stated, since the requirements of the VCAA have been 
satisfied, the veteran will not be prejudiced as a result of 
the Board deciding this appeal without first affording the RO 
an opportunity to consider the claims anew in light of the 
VCAA and its implementing regulations, or without first 
affording the veteran opportunity to respond to the new 
regulatory language.  A remand for the RO to consider this 
law or to have the veteran respond to the new legal criteria 
would serve no useful purpose, but would only delay 
resolution of the veteran's claims.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for hypertension is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a psychiatric disorder, other than 
post traumatic stress disorder is denied.    

Service connection for a skin disability is denied.  

Service connection for a bilateral ankle disability is 
denied.  

Service connection for a stomach disability is denied.  

Service connection for a right ear disability is denied.  

Service connection for a bilateral hip disability is denied.  

Service connection for a bilateral shoulder disability is 
denied.

Service connection for rectal bleeding is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a back disability, and the 
appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for a left leg disability, and 
the appeal is denied.


REMAND

With respect to the issue regarding sickle cell trait, the 
record shows that in September 1985, the veteran was informed 
that he was denied service connection for that condition.  In 
a statement dated in April 1986, the veteran indicated that 
he wanted to file a 'Notice of Disagreement' with the RO's 
September 1985 decision, and specifically identified the 
decision regarding sickle cell trait.  In a July 1986 letter 
from the RO to the veteran, the RO indicated that it had 
previously denied service connection for this disability in a 
March 1979 rating action, and that the veteran would be 
required to submit new and material evidence before further 
action could be taken on this claim.  

A review of the record shows that the March 1979 rating 
action does not appear to have addressed a claim concerning 
sickle cell traits.  Rather, it appears that this condition 
was first addressed in September 1985.  Construing the April 
1986 statement as a notice of disagreement with September 
1985 decision to deny service connection for sickle cell 
traits, it is now necessary for the veteran to be issued a 
statement of the case with respect to this issue, in order to 
given him an opportunity to perfect an appeal with respect to 
it. [Applicable criteria provides that a perfected appeal to 
the Board of a particular decision entered by a Department of 
Veterans Affairs regional office consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).]

Assuming that it is the veteran's desire to pursue an appeal 
of this matter, the issuance of a statement of the case must 
be accomplished in order for the Board to acquire 
jurisdiction over it.  See Godfrey v. Brown, 7 Vet.App. 398 
(1995) (wherein the Court held that, where a claim has been 
placed in appellate status by the filing of a notice of 
disagreement and it does not appear that the RO has acted 
upon it, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim, lest 
the claimant be denied the opportunity to perfect an appeal 
as to the issue in dispute).  Accordingly, it will be 
necessary for the Board to remand this matter concerning the 
veteran's service connection claim to the RO for preparation 
of a statement of the case in order to provide the veteran 
with the opportunity to perfect an appeal regarding it.   

Under the circumstances described above, the matter regarding 
service connection for sickle cell trait is remanded to the 
RO for the following:  

The RO should issue a statement of the 
case to the veteran, addressing the claim 
service connection for sickle cell trait.  
The statement of the case should include 
the applicable criteria for establishing 
service connection and reflect 
consideration of the Veterans Assistance 
Act of 2000, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, with implementing regulations now 
published at 66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  Further, the veteran should be 
advised that, if he wishes the Board to 
address this issue, he must submit a 
timely substantive appeal in response to 
the statement of the case.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

